DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 - 8, filed 8/12/2021 with respect to the art rejections of claims 1 and 65 have been fully considered and are persuasive.  The art rejections of claims have been withdrawn. 

Allowable Subject Matter
Claims 1 - 3, 7 - 14, 17 - 20, 49 - 53, and 55 - 56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As explained above, applicant’s arguments filed 8/12/2021 regarding the art rejections of independent claims 1 and 65 are persuasive. In addition, with respect to claim 1, upon further consideration of the previous anticipation rejection over Keidar et al. (US 7,306,593, of record from Third-Party Submission under 37 CFR 1.290 dated 3/2/2021, hereinafter “Keidar”), examiner finds that Keidar’s display of a map of actual extent of ablation (map is used to show the predicted and actual extents of ablation, col. 6, lines 7 - 17; visualization, col. 11, lines 41 - 56 and fig. 4) is not reasonably equivalent to the claimed step of “adjusting geometrical rendering data representing a shape of the body tissue region to obtain adjusted geometrical rendering data, wherein the adjusting . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793